                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:12-00167

GARY STOVER


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On October 28, 2019, the United States of America

appeared by Kathleen Robeson, Assistant United States Attorney,

and the defendant, Gary Stover, appeared in person and by his

counsel, Gerald M. Titus, III, for a hearing on the petition on

supervised release and amendment thereto submitted by United

States Probation Officer M. Dylan Shaffer.     The defendant

commenced a 30-month term of supervised release in this action

on February 23, 2018, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

February 8, 2018.


         The court heard the admissions of the defendant and

the representations and argument of counsel.
         For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects: (1) the defendant

failed to report to the probation office on May 3 and June 5,

2019, after being instructed by the probation officer to do so

and failed to submit a written monthly report for each March,

April, May, and June 2019; (2) the defendant committed

violations of law in that he unlawfully possessed a controlled

substance inasmuch as on January 23 and September 25, 2019, he

tested positive for methamphetamine and signed a voluntary

admission form confirming his use as reflected in those tests,

and on January 25 and February 12, 2019, he also tested positive

for methamphetamine; and (3) the defendant failed to follow the

instructions as directed by the probation officer in that on

October 25, 2018, he was directed to participate in the urine

screen hotline at Pyramid Counseling and on November 21,

December 12, December 28, 2018, January 14, February 18,

March 22, April 11, April 26, May 14, May 29, and June 10, 2019,

he failed to provide a urine specimen as directed by the

probation officer, and on January 23, 2019, he was directed to

participate in individual substance abuse counseling at Pyramid

Counseling at a rate of four one-hour sessions per month but
                                2
failed to attend three sessions in each February, March, and

April 2019, and did not participate in any individual counseling

sessions in May or June 2019, and on March 11, 2019, he was

directed to participate in weekly intensive group outpatient

substance abuse programming at Pyramid Counseling at a rate

of two sessions per week but failed to attend on March 27,

March 28, April 10, April 11, April 17, April 18, and April 25,

2019, and failed to attend any sessions in the months of May and

June 2019; all as admitted by the defendant on the record of the

hearing and all as set forth in the petition on supervised

release and amendment thereto.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to
                                 3
the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, with no further term of supervised release

imposed.


           The defendant was remanded to the custody of the

United States Marshal.



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.




                               DATED:   October 30, 2019




                                 4
